Case 1:14-cv-01761-RJD-RML Document 56 Filed 10/11/18 Page 1 of 1 PageID #: 1127




 ZACHARY W. CARTER                   THE CITY OF NEW YORK                               EVAN BRUSTEIN
 Corporation Counsel                                                                 phone: (212) 356-2651
                                 LAW DEPARTMENT                                         fax: (212) 356-3509
                                                                                      ebrustei@law.nyc.gov
                                         100 CHURCH STREET
                                        NEW YORK, N.Y. 10007

                                                               October 11, 2018
 VIA ECF & HAND DELIVERY
 Honorable Raymond J. Dearie
 United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     Robert Cooper v. City of New York, et al.
                14-CV-1761 (RJD) (RML)

 Your Honor:

                 I am a Senior Counsel in the Special Federal Litigation Division of the New York
 City Law Department, and the attorney assigned to represent Defendants in the above-referenced
 matter. Defendants write with the consent of plaintiff’s counsel, Robert Marinelli, Esq. to
 request an extension of time to move for reconsideration of the Court’s summary judgment
 decision until 14 days after the memorandum of law is docketed on ECF.

                The reason for this request is that by Order dated October 3, 2018, the Court
 granted in part and denied in part Defendants’ motion for summary judgment, but stated that a
 memorandum of law would follow. As the Court has yet to issue its memorandum of law,
 Defendants are unable to determine if a motion for reconsideration would be appropriate.
 Accordingly, Defendants respectfully request that the Court extend the time for the parties to
 move for reconsideration until 14 days after the Court issues its memorandum of law in
 connection with its summary judgment decision in this matter.

                Defendants thank the Court for its consideration herein.

                                                               Respectfully submitted,
                                                                      /s/
                                                               Evan Brustein
                                                               Senior Counsel
                                                               Special Federal Litigation Division

 cc:    Robert Marinelli Esq. (via ECF)
        Attorney for Plaintiff
